Corrigan, J.,
dissenting. I am unable to associate myself with the opinion and judgment of the majority for the reason, merely, of the facts expressed by the trial judge in his affidavit filed in the Court of Appeals on April 6, 1973, and by order of that court made a part of the proceedings in the trial of appellant. Those facts make clear that, during the jury’s deliberations and in response to an inquiry from them, the trial judge discussed a matter of law with the jury out of the presence of counsel for defendant or the court reporter. Aptly, Sir Thomas More once observed, “This poynte is . . . meteiy playa inough.”